Case 0:19-cv-62388-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.

  HOWARD MICHAEL CAP LAN ,

                 Plaintiff,

                 vs.

  P&R TROPICAR ENTERPRISES, INC., a
  Florida Profit Corporation, d/b/a Paul’s Auto
  Sales,

            Defendant .
  _______________________________/

                                          COMPLAINT

  Plaintiff HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the
  undersigned counsel, hereby files this complaint and sues P&R TROPICAR
  ENTERPRISES, INC., d/b/a Paul’s Auto Sales (“P&R”), (hereinafter, referred to as
  “Defendant ”), for declaratory and injunctive relief; for discrimination based on
  disabilit y; and for the resultant attorney's fees, expenses, and costs (including,
  but not limited to, court costs and expert fees), pursuant to 42 U.S.C. §12181 et.
  seq., ("AMER ICANS WITH DISABILITIES ACT OF 1990," or "ADA") and
  alleges:


  JURISDICTION
  1.     This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and § 1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendant ’s violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE
  2.      The venue of all events giving rise to this lawsuit is located in BROWARD

                                                  1
Case 0:19-cv-62388-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 2 of 11



  Count y, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of
  the United States District Court for the Southern District of Florida, this is the
  designated court for this suit.


  PARTIES
  3.     Plaintiff, HOWARD MICHAEL CAP LAN , is a resident of the State of
  Florida.    At the time of Plaintiff’s visit to Paul’s Auto Sales (“Subject Facility”),
  Plaintiff   suffered   from   a   “qualified   disabilit y”   under   the   ADA,   which
  substantiall y limits Plaintiff’s major life activities, inclu ding but not limited to
  walking, and requires t he use of a mobility aid. The Plaintiff personall y visited
  Paul’s Auto Sales, but was denied full and equal access, and full and equal
  enjoyment of the facilities, services, goods, and amenities within Paul’s Auto
  Sales, which is the subject of this lawsui t. The Subject Facilit y is a car dealer
  and Plaintiff wanted to look for vehicles for sale , but was unable to due to the
  discriminatory barriers enumerated in Paragraph 15 of this Complaint.


  4.     In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN , is an
  advocate of the rights of similarl y situated disabled persons and is a “tester” for
  the purpose of asserting his civil rights and monitoring, ensuring and
  determining whether places of public accommodation are in compliance with the
  ADA.


  5.     Defendant, P&R is authorized to conduct business and is in fact conducting
  business within the State of Florida. The Subject Facilit y is located at 4411 W.
  Hallandale Beach Blvd., West Park, FL 33023. Upon information and belief, P&R is the
  lessee and/or operat or of the Real Property and therefore held accountable of the
  violations of the ADA in the Subject Facilit y which is the matt er of this suit.
  Upon information and belief, P&R is also the owner and lessor of the Real
  Propert y where the Subject Facilit y is l ocated and therefore held accountable for
  the violations of the ADA in the Subject Facilit y which is the matter of this suit.



                                             2
Case 0:19-cv-62388-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 3 of 11



  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re -alleges the allegations stated in paragraph s 1
  through 5 of this complaint, as are further explained herein.


  7.    On Jul y 26, 1990, Congress enacted the Americans w ith Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disabilit y, and this number shall increase as the population continues to
          grow and age;

        ii. historicall y, societ y has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;

        iv. individuals with disabilities           continuall y suffer    forms of
          discrimination,    including:    outright    intentional   exclusion;  the
          discriminatory     effects    of    architectural,    transportation,  and
          communication barriers; failure to make modifications to existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

        v. the continuing existence of unfair and unnecessary discriminatio n and
          prejudice denies people with disabilities the opportunit y to compete on
          an equal basis and to pursue those opportunities for which this countr y
          is justifiabl y famous, and costs the United States billions of dollars in

                                          3
Case 0:19-cv-62388-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 4 of 11



           unnecessary expenses resulting f rom dependency and non -productivit y.

  9.    As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitl y stated
  that the purpose of the ADA was to:

        i. provide a clear and comprehensive national mandate for the elimination
          of discrimination against ind ividuals with disabilities;

        ii. provide clear, strong, consistent, enforceable standards addressing
          discrimination against individuals with disabilities; and,

        iii. invoke the sweep of congressional authorit y, including the power to
          enforce the fourteenth amendment and to regulate commerce, in order to
          address the major areas of discrimination faced on a daily basis b y
          people with disabilities.

  10.   Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against o n the basis of disabilit y with regards
  to the    full   and   equal   enjoyment   of   the   goods,   services,   facilities, or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a place of public accommodation. Paul’s
  Auto Sales is a place of public accommodation by the fact it is an establishment
  that provides goods/services to the general public, and therefore, must compl y
  with the ADA. The Subject Facilit y is open to the public, its operations affect
  commerce, and it is a sales establishment. See 42 U.S.C. Sec. 12181 (7) and 28
  C.F.R. 36.104. Therefore, the Subject Facilit y is a public accommodation that
  must compl y with the ADA.


  11.   The Defendant has discriminated, and continue s to discriminate against
  the Plaintiff, and others who are similarly situated, by denying access to, and
  full and equal enjoyment of goods, services, facilities, privileges, advan tages
  and/or accommodations at Paul’s Auto Sales located at 4411 W. Hallandale Beach Blvd.,
  West Park, FL 33023, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et.
  seq.; and by failing to remove architectural barriers pursuant to 42 U.S.C.
  §12182(b)(2)(A)(iv).



                                             4
Case 0:19-cv-62388-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 5 of 11



  12.   Plaintiff has visited the Sub ject Facilit y, and has been denied full, safe,
  and equal access to the facilit y and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facilit y within the next six
  months. The Subject Facilit y is in close proximit y to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendant’s failure and refusal to provide people with
  disabilities with full and equal access to their facilit y. Therefore, Plaintiff
  continues to suffer from discrim ination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on Jul y 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibilit y
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation .


  15.   The Defendant is in violation of 42 U.S.C. §12181 et. seq., and 28 C.F.R.

  36.302 et. seq., and is discriminating against the Plaintiff with the following

  specific violations which Plaintiff personall y encountered and/or has knowledge

  of:

           a. The parking facility in front of the auto sales office does not provide a

               compliant accessible parking space. 2010 ADA Standards 502.1

           b. The parking facility does not have the minimum number of accessible

               parking spaces required. 2010 ADA Standards 208.2



                                              5
Case 0:19-cv-62388-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 6 of 11



           c. At time of inspection, in front of business there were several parking

                spaces occupied with customer cars and zero (0) accessible parking

                spaces. One (1) accessible parking space with adjacent access aisle is

                required. 2010 ADA Standards 208.2

           d. Where a total of four or fewer parking spaces, including accessible

                parking spaces, are provided on a site, identification of accessible parking

                spaces are not required by DOJ regulations. All other accessible routes and

                elements at the facility must be compliant. 2010 ADA Standards 216.5

           e.   The parking facility does not provide compliant directional and

                informational signage to a compliant accessible parking space. 2010 ADA

                Standards 216.5

           f. There is no compliant access aisle attached to an accessible route serving

                any existing parking space which would allow safe entrance or exit of

                vehicle for accessible persons requiring mobility devices. 2010 ADA

                Standards 502.2

           g. There is currently no existing accessible route to help persons with

                disabilities safely maneuver through the parking facilities. Accessible

                routes must connect parking spaces to accessible entrances. In parking

                facilities where the accessible route must cross vehicular traffic lanes,

                marked crossings enhance pedestrian safety, particularly for people using

                wheelchairs and other mobility aids. 2010 ADA Standards 502.3




                                                 6
Case 0:19-cv-62388-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 7 of 11



           h. Existing facility does not provide a compliant accessible route to the main

               office entrance from any site arrival point. 2010 ADA Standards 206.2,

               208, 401.1

           i. The main office entrance door is non-compliant. There is a vertical rise

               (step) at the threshold exceeding the maximum rise allowed. Changes in

               level of 1/4 inch high maximum are permitted to be vertical. 2010 ADA

               Standards 302.2

           j. The main office door has a non-compliant knob type door handle.

               Operable parts must be operable with one hand and not require tight

               grasping, pinching, or twisting of the wrist. 2010 ADA Standards 309.4

           k. The facility does not provide compliant directional and informational

               signage to an accessible route which would lead to an accessible entrance.

               Where not all entrances comply, compliant entrances must be identified by

               the International Symbol of Accessibility. Directional signs that indicate

               the location of the nearest compliant entrance must be provided at

               entrances that do not comply. 2010 ADA Standards 216.6

  16.   Upon information and belief there are other current violations of the ADA
  at Paul’s Auto Sales. Onl y upon full inspection can all violations be identified.
  Accordingl y, a complete list of violations will require an on -site inspection by
  Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil
  Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readil y achieva ble and technicall y
  feasible. To date, the readil y achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to

                                               7
Case 0:19-cv-62388-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 8 of 11



  effectuate compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendant was required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendant has failed to compl y with this m andate.


  19.   The Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendant , pursuant to 42 U.S.C.
  §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authorit y to
  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facilit y until the
  requisite modifications are completed.


                              REQUEST FOR RELIEF
  WHEREFORE, the Plaintiff demands judgment against the Defendant and
  requests the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendant is in violation of the ADA;


  22.   That this Honorable Court ent er an Order requiring Defendant to alter the
  Subject Facilit y to make it accessi ble to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Court enter an Order directing the Defendant to
  evaluate and neutralize their policies, practices and procedures toward persons

                                            8
Case 0:19-cv-62388-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 9 of 11



  with disabilities, for such reasonable time so as to allow the Defendant to
  undertake and complete corrective procedures to the Subject Facilit y;


  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to cou rt costs and expert fees) and other expenses of
  suit, to the Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.

  Dated this September 25, 2019.

  Respectfull y submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                          9
Case 0:19-cv-62388-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 10 of 11



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.

  HOWARD MICHAEL CAP LAN ,

                 Plaintiff,

                 vs.

  P&R TROPICAR ENTERPRISES, INC., a
  Florida Profit Corporation, d/b/a Paul’s Auto
  Sales,

            Defendant .
  _______________________________/

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 25, 2019, I electronicall y filed the
  Complaint along with a Summons for each Defendant with the Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corporations, or pro se parties identified on the
  attached Service List in the manner specified via Service of Process by an
  authorized Process Server, and that al l future pleadings, motions and documents
  will be served either via transmission of Notices of Electronic Filing generated
  by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
  to receive electronicall y Notices of Electronic Filing .

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                                  10
Case 0:19-cv-62388-CMA Document 1 Entered on FLSD Docket 09/25/2019 Page 11 of 11



                                 SERVICE LIST:

     HOWARD MICHAEL CAP LAN , Plaintiff, vs. P&R TROPICAR ENTERPRISES,
              INC., a Florida Profit Corporation, d/b/a Paul’s Auto Sales

              United States District Court Southern District Of Florida

                                     CASE NO.


  P&R TROPICAR ENTERPRISES, INC., d/b/a Paul’s Auto Sales

  REGISTERED AGENT:

  DE LA ROSA, REINALDO
  4411 WEST HALLANDALE BEACH BLVD
  WEST PARK, FL 33023

  VIA PROCESS SERVER




                                         11
